UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
CHRISTINE A. JUBIC,                             )
                                                )
       Plaintiff,                               )
                                                )
               v.                               )                Civil Action No. 10-1361 (JEB)
                                                )
KEN SALAZAR,                                    )
                                                )
       Defendant.                               )
                                                )

                                 MEMORANDUM OPINION

       Plaintiff commenced this case in August 2010 by filing a Complaint against Secretary of

the Interior Ken Salazar seeking compliance with her request for documents under the Freedom

of Information Act, 5 U.S.C. § 552. Defendant moved for summary judgment in May 2011,

noting that it had produced the documents between Nov. 2009 and Jan. 2011. Motion at 1. On

July 28, 2011, the Court ordered Plaintiff to respond to that Motion on or before August 29,

2011, and warned Plaintiff that failure to timely respond could result in the Motion being granted

as conceded. Perhaps because she has now received the documents she seeks, Plaintiff has never

opposed Defendant’s Motion. As a result, the Court will issue a separate Order this date granting

the Motion as conceded under Local Civil Rule 7(b).

                                                                    /s/
                                                                    JAMES E. BOASBERG
                                                                    United States District Judge